BUSSEY, Presiding Judge.
Irene Ellis, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County to the offense of Assault and Battery with a Dangerous Weapon; was sentenced to one year imprisonment and from said judgment and sentence a timely appeal has been perfected to this Court.
The sole proposition of error alleges that the punishment is excessive. The defendant does not allege any irregularities concerning the plea of guilty. This Court has consistently held that where the trial court had jurisdiction of the person, subject matter, and authority of law to pronounce the judgment and sentence imposed, and it affirmatively appears that the defendant, with counsel, knowingly and intelligently entered a plea of guilty after conferring with counsel with full knowledge of the nature and consequence of such plea, the judgment and sentence will be affirmed. Griffith v. State, Okl.Cr., 476 P.2d 467. We find that the - punishment imposed is well within the range provided by law and does not shock the conscience of this Court. For the reasons above set forth, the judgment and sentence appealed from is affirmed.
NIX and BRETT, JJ., concur.